Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1, 6-11 and 16-20 have been cancelled.

Please amend claim 2 and 12 as follow:

2. (Currently Amended) A hybrid induction heating/welding assembly comprising: a welding torch configured to produce a weld in a narrow weld gap between workpieces having a given thickness, wherein energy from an arc of the welding torch generates a welding heat profile in the workpieces over a first portion of the given thickness; and at least one induction heating coil configured to apply induction heat to the workpieces, wherein the induction heat generates an induction heat profile in the workpieces over a second portion of the given thickness; wherein the welding heat profile and the induction heat profile combine to generate a combined heat profile in the workpieces, wherein the combined heat profile produces evenly distributed heat on inner surfaces of the workpieces across the given thickness; a control circuitry configured to estimate the welding heat profile and the induction heat profile in the workpieces, to estimate the combined heat profile based on the estimated welding heat profile and induction heat profile, and to control a relative positioning of the welding torch, the at least one induction heating coil, or both, to produce the combined heat profile.  

12. (Currently Amended) A hybrid induction heating/welding assembly comprising: a protective outer housing; a welding torch configured to produce a weld in a narrow weld gap between workpieces having a given thickness, wherein the welding torch is at least partially enclosed within the protective outer housing, and wherein energy from an arc of the weld generates a welding heat profile in the workpieces at a bottom portion of the given -4-U.S. Application Serial No. 14/879,727 Response to Office Action dated May 14, 2018 thickness; and at least one induction heating coil configured to apply induction heat to the workpieces, wherein the at least one induction heating coil is at least partially enclosed within the protective outer housing, and wherein the induction heat generates an induction heat profile in the workpieces at a top portion of the given thickness; wherein the welding heat profile and the induction heat profile combine to generate a combined heat profile in the workpieces, wherein the combined heat profile produces evenly distributed heat on inner surfaces of the workpieces across the given thickness; a control circuitry configured to estimate the welding heat profile at the bottom portion of the given thickness of the workpieces and the induction heat profile at the top portion of the given thickness of [[in]] the workpieces, to estimate the combined heat profile across the given thickness based on the estimated welding heat profile and induction heat profile, and to control a relative positioning of the welding torch, the at least one induction heating coil, or both, to produce the combined heat profile.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: allowance of claims 2-5 and 12-15 is indicated because the prior art of record does not show or suggest control circuitry configured to estimate the welding heat profile and the induction heat profile in the workpieces, to estimate the combined heat profile based on the estimated welding heat profile and induction heat profile, and to control a relative positioning of the welding torch, the at least one induction heating coil, or both, to produce the combined heat profile as recited in claims 2-5 and 12-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 14, 2021